
	
		II
		112th CONGRESS
		1st Session
		S. 1559
		IN THE SENATE OF THE UNITED STATES
		
			September 14, 2011
			Ms. Cantwell (for
			 herself and Mrs. Murray) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To establish the San Juan Islands National Conservation
		  Area in the San Juan Islands, Washington, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 San Juan Islands National Conservation
			 Area Act.
		2.Findings;
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)land managed by the Bureau of Land
			 Management in the San Juan Archipelago in the State of Washington comprising
			 nearly 1,000 acres of small islands, rocks and reef, headlands, historic
			 lighthouses, and ecologically important areas are of great value to people in
			 the State of Washington and the United States;
				(2)the area described in paragraph (1)—
					(A)provides recreational opportunities for
			 hiking, wildlife viewing, boating, picnicking, photography, sea kayaking, and
			 camping; and
					(B)is enjoyed by residents of the area and
			 visitors;
					(3)in 2010, the area described in paragraph
			 (1) received more than 65,000 visitors in a county with a population of 15,769
			 residents;
				(4)the area described in paragraph (1)
			 preserves important local, national, and tribal cultural and historic sites,
			 such as—
					(A)lighthouses on Patos Island, Turn Point,
			 and Cattle Point, which are registered as State Historic Structures;
					(B)numerous archaeological sites, including
			 shell middens, plank-house sites, and burial markers; and
					(C)areas of cultural importance, including
			 ancient Coast Salish camas cultivation sites, homesteads, reef-net sites, and
			 settler cabins;
					(5)the area described in paragraph (1)
			 includes vanishing coastal flower meadows, spruce bogs, groves of Garry oaks
			 and endemic coastal junipers, and other rare and fragile ecosystems that
			 support numerous plant species and provide nesting habitat for seabirds,
			 songbirds, bats, and other small native mammals;
				(6)the area described in paragraph (1) is used
			 by several nonprofit, government, and educational organizations for scientific
			 research and education, including the San Juan Islands Experimental Education
			 Outdoor Classroom; and
				(7)establishing the
			 San Juan Islands National Conservation Area is the best way to preserve,
			 protect, enhance, and restore a landscape that is of local and national
			 importance.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to conserve, protect, and enhance for the
			 benefit and enjoyment of present and future generations the ecological, scenic,
			 wildlife, recreational, cultural, historical, natural, educational, and
			 scientific resources of the National Conservation Area; and
				(2)to protect each species that is—
					(A)located in the National Conservation Area;
			 and
					(B)listed as a threatened or endangered
			 species on the list of threatened species or the list of endangered species
			 published under section 4(c)(1) of the Endangered Species Act of 1973
			 (16 U.S.C.
			 1533(c)(1)).
					3.DefinitionsIn this Act:
			(1)Advisory
			 CouncilThe term Advisory Council means the San
			 Juan Islands National Conservation Area Advisory Council established under
			 section 4(e).
			(2)Management planThe term management plan means
			 the management plan for the National Conservation Area developed under section
			 4(b).
			(3)National Conservation AreaThe term National Conservation
			 Area means the San Juan Islands National Conservation Area established
			 by section 4(a).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			4.San Juan Islands National Conservation
			 Area
			(a)EstablishmentSubject to valid existing rights, there is
			 established in the State of Washington the San Juan Islands National
			 Conservation Area, consisting of approximately 1,000 acres of public land in
			 the State of Washington, as generally depicted on the map entitled
			 Proposed San Juan Islands National Conversation Area and dated
			 June 30, 2011.
			(b)Management plan
				(1)In generalNot later than 3 years after the date of
			 enactment of this Act and in accordance with paragraph (2), the Secretary shall
			 develop a comprehensive plan for the long-term management of the National
			 Conservation Area.
				(2)ConsultationIn developing the management plan required
			 under paragraph (1), the Secretary shall consult with—
					(A)appropriate State, tribal, and local
			 governmental entities; and
					(B)members of the public.
					(c)Management
				(1)In generalThe Secretary shall manage the National
			 Conservation Area—
					(A)in a manner that conserves, protects, and
			 enhances the resources of the National Conservation Area; and
					(B)in accordance with—
						(i)the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.);
						(ii)this Act; and
						(iii)any other applicable law (including
			 regulations).
						(2)UsesThe Secretary shall only allow uses of the
			 National Conservation Area that the Secretary determines would further a
			 purpose described in section 2(b).
				(3)Motorized vehiclesExcept as needed for administrative
			 purposes or to respond to an emergency, the use of motorized vehicles in the
			 National Conservation Area shall be permitted only on roads designated by the
			 management plan for the use of motorized vehicles.
				(4)Wildland fire operationsNothing in this Act prohibits the
			 Secretary, in cooperation with other Federal, State, and local agencies, as
			 appropriate, from conducting wildland fire operations in the National
			 Conservation Area, consistent with the purposes of this Act.
				(5)Invasive Species
			 and Noxious WeedsIn accordance with any applicable laws and
			 subject to such terms and conditions as the Secretary determines to be
			 appropriate, the Secretary may prescribe measures to control nonnative invasive
			 plants and noxious weeds within the National Conservation Area.
				(6)Tribal cultural
			 usesThe Secretary shall, in consultation with Indian
			 tribes—
					(A)ensure the
			 protection of religious and cultural sites in the National Conservation Area;
			 and
					(B)provide access to
			 the sites by members of Indian tribes for traditional cultural and customary
			 uses, consistent with Public Law 95–341 (commonly known as the American
			 Indian Religious Freedom Act) (42 U.S.C. 1996).
					(d)No Buffer
			 Zones
				(1)In
			 generalNothing in this Act creates a protective perimeter or
			 buffer zone around the National Conservation Area.
				(2)Activities
			 outside conservation areaThe fact that an activity or use on
			 land outside the National Conservation Area can be seen or heard within the
			 National Conservation Area shall not preclude the activity or use outside the
			 boundary of the National Conservation Area.
				(3)Acquisition of
			 Land
					(A)In
			 generalThe Secretary may acquire non-Federal land within the
			 boundaries of the National Conservation Area only through exchange, donation,
			 or purchase from a willing seller.
					(B)ManagementLand
			 acquired under subparagraph (A) shall become part of the National Conservation
			 Area.
					(e)Advisory
			 council
				(1)EstablishmentNot
			 later than 180 days after the date of enactment of this Act, the Secretary
			 shall establish an advisory council, to be known as the San Juan Islands
			 National Conservation Area Advisory Council.
				(2)Members
					(A)CompositionThe
			 Advisory Council shall be composed of 7 members, to be appointed by the
			 Secretary.
					(B)QualificationsTo
			 the maximum extent practicable, the members appointed under subparagraph (A)
			 shall—
						(i)reside in or
			 within reasonable proximity to San Juan County, Washington;
						(ii)have backgrounds
			 that reflect—
							(I)the purposes for
			 which the National Conservation Area was established; and
							(II)the interests of
			 the stakeholders that are affected by the planning and management of the
			 National Conservation Area; and
							(iii)be
			 fairly balanced in terms of the points of view represented and the functions to
			 be performed by the Advisory Council.
						(3)DutiesThe
			 Advisory Council shall advise the Secretary with respect to the preparation and
			 implementation of the management plan.
				(4)Applicable
			 LawThe Advisory Council shall be subject to—
					(A)the Federal
			 Advisory Committee Act (5 U.S.C. App.); and
					(B)the Federal Land
			 Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
					(5)TerminationThe
			 Advisory Council shall terminate on the date that is 1 year after the date on
			 which the management plan is adopted by the Secretary.
				(f)Incorporation of acquired land and
			 interestsAny land acquired
			 by the United States after the date of enactment of this Act that is located in
			 the National Conservation Area shall—
				(1)become part of the National Conservation
			 Area; and
				(2)be managed in accordance with—
					(A)the Federal
			 Land Policy and Management Act of 1976 (43 U.S.C. 1701 et
			 seq.);
					(B)this Act; and
					(C)any other applicable law (including
			 regulations).
					(g)Withdrawal
				(1)In generalSubject to valid existing rights, all
			 Federal land (including interests in the Federal land) located in the National
			 Conservation Area is withdrawn from—
					(A)all forms of entry, appropriation, and
			 disposal under the public land laws;
					(B)location, entry, and patenting under the
			 mining laws; and
					(C)operation of the mineral leasing, mineral
			 materials, and geothermal leasing laws.
					(2)Additional landAny land acquired by the United States
			 after the date of enactment of this Act that is located in the National
			 Conservation Area shall be withdrawn from operation of the laws referred to in
			 paragraph (1) on the date of acquisition of the land.
				(h)EffectNothing
			 in this Act alters, modifies, enlarges, diminishes, or abrogates the treaty
			 rights of any Indian tribe.
			
